Case: 21-1758   Document: 24     Page: 1    Filed: 01/13/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                RONALD R. MYLES, JR.,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2021-1758
                 ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00875-MMS, Senior Judge Margaret M.
 Sweeney.
                 ______________________

                Decided: January 13, 2022
                 ______________________

    RONALD R. MYLES, JR., Glenville, WV, pro se.

     CATHARINE PARNELL, Civil Division, Commercial Liti-
 gation Branch, United States Department of Justice,
 Washington, DC, for defendant-appellee. Also represented
 by REGINALD THOMAS BLADES, JR., BRIAN M. BOYNTON,
 MARTIN F. HOCKEY, JR.
                ______________________
Case: 21-1758    Document: 24      Page: 2    Filed: 01/13/2022




 2                                                MYLES   v. US



 PER CURIAM.
     Ronald R. Myles, Jr. appeals the final decision of the
 United States Court of Federal Claims dismissing his com-
 plaint for lack of jurisdiction and failure to state a claim
 upon which relief can be granted. For the below reasons,
 we affirm.
                        BACKGROUND
     In 2016, Mr. Myles was arrested for and found guilty of
 two bank robberies. Mr. Myles is currently serving his sen-
 tence. When the authorities arrested Mr. Myles, they con-
 fiscated more than $137,000 in cash and other personal
 property. As part of his original criminal proceedings in
 federal district court, Mr. Myles moved for the return of his
 confiscated cash and personal property. That request was
 rejected by the district court and the Sixth Circuit.
     Four years later, on July 13, 2020, Mr. Myles filed a
 complaint pro se at the Court of Federal Claims. The com-
 plaint sought the return of his confiscated cash and an
 award for various alleged damages, including “music & ca-
 reer damages,” “pain and suffering,” “punitive damages,”
 and “Pro Se Legal Fees,” together totaling over $450 mil-
 lion. In addition to the damages sought, the complaint al-
 leged that the district court engaged in “illegal Appellate
 Review” of a state court’s “warrant Ruling” and that Mr.
 Myles’s conviction was “invalid” and the result of a “mali-
 cious prosecution.” Appx. D 1 at 2. The Government moved
 to dismiss Mr. Myles’s complaint.
    The Court of Federal Claims agreed with the Govern-
 ment and dismissed the entirety of Mr. Myles’s complaint.



     1  Appx. D refers to the Court of Federal Claims deci-
 sion on appeal, attached to Appellant’s brief as Appen-
 dix D. We use the pagination provided in the header of
 Appendix D.
Case: 21-1758     Document: 24     Page: 3    Filed: 01/13/2022




 MYLES   v. US                                               3



 The court interpreted Mr. Myles’s complaint as alleging
 three claims: (1) a collateral attack on his criminal convic-
 tion, i.e., an attempt to overturn the criminal judgment
 against him; (2) a claim under the Takings Clause related
 to the cash seized during his arrest; and (3) a breach of con-
 tract claim. Appx. D at 4–7.
      Regarding the first claim, the trial court explained that
 it does not have jurisdiction to review a criminal conviction
 by a district court. Id. at 4–6. Rather, as the court ex-
 plained, it only has jurisdiction under the Tucker Act to re-
 view a “money-mandating constitutional provision, statute
 or regulation . . . , or an express or implied contract with
 the United States.” Id. at 3 (citing Loveladies Harbor, Inc.
 v. United States, 27 F.3d 1545, 1554 (Fed. Cir. 1994) (en
 banc)). The court acknowledged Mr. Myles had identified
 several sources of law he alleged supported his claims, in-
 cluding the Full Faith and Credit Clause and the Fourth,
 Eighth, Tenth, and Fourteenth Amendments. The court
 explained that none of these are money-mandating provi-
 sions supporting a claim against the United States under
 the Tucker Act, and thus the court had no jurisdiction to
 hear these claims. Id. at 4–6. The court further found that
 to the extent Mr. Myles’s malicious prosecution claim could
 be considered separately from his collateral attack on his
 conviction, that claim sounded in tort, a type of claim the
 Tucker Act expressly excludes from the court’s jurisdiction.
 Id. at 5 (citing 28 U.S.C. § 1491(a)(1)). The court thus dis-
 missed this first claim for lack of subject matter jurisdic-
 tion. Id. at 6.
     Regarding the takings claim, the court cited our prior
 case holding that a seizure of personal property during a
 criminal investigation is not a taking under the Fifth
 Amendment. Id. at 6 (citing Acadia Tech., Inc. v. United
 States, 458 F.3d 1327, 1331 (Fed. Cir. 2006)). And regard-
 ing the breach of contract claim, the court found that Mr.
 Myles had not identified a valid contract between himself
 and the United States. Id. at 6–7. The court thus
Case: 21-1758    Document: 24      Page: 4    Filed: 01/13/2022




 4                                                MYLES   v. US



 dismissed these claims for failure to state a claim upon
 which relief can be granted. Id. at 7.
     Accordingly, the court dismissed the entirety of Mr.
 Myles’s complaint, either for lack of jurisdiction over the
 claim or failure to state a claim upon which relief can be
 granted. 2
    Mr. Myles appeals.        We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
      On appeal, Mr. Myles again argues that the search
 warrant under which his money was confiscated was inva-
 lid, as well as his conviction; that the Government has com-
 mitted an unlawful taking; and that the Government has
 breached a “5th Amendment Takings Clause contract.”
 Appellant’s Br. 8.
     We start with Mr. Myles’s collateral attack on his con-
 viction, which the Court of Federal Claims dismissed for
 lack of jurisdiction. We review de novo a Court of Federal
 Claims decision to dismiss for lack of jurisdiction. Creative



     2    The court also certified that, under 28 U.S.C.
 § 1915(a)(3), an appeal could not be taken in good faith be-
 cause the claims “are clearly beyond the subject matter ju-
 risdiction of this court or clearly fail as a matter of law.”
 Id. at 8. When a district court has so certified, a litigant
 may still file a motion for leave to proceed in forma pau-
 peris with the appellate court. Fed. R. App. P. 24(a)(5). In
 evaluating these requests, however, the appellate court
 gives “great weight” to the district court’s decision that an
 appeal should not be taken. See, e.g., Johnson v. United
 States, 352 U.S. 565, 566 (1957). Upon review, we denied
 Mr. Myles’s motion to proceed in forma pauperis. Myles
 v. United States, No. 21-1758, ECF No. 7 (Fed. Cir. July 30,
 2021).
Case: 21-1758    Document: 24      Page: 5    Filed: 01/13/2022




 MYLES   v. US                                              5



 Mgmt. Servs., LLC v. United States, 989 F.3d 955, 961 (Fed.
 Cir. 2021). We construe pro se filings like Mr. Myles’s lib-
 erally, but that does not alleviate Mr. Myles’s burden to es-
 tablish jurisdiction. Henke v. United States, 60 F.3d 795,
 799 (Fed. Cir. 1995); Minehan v. United States, 75 Fed. Cl.
 249, 253 (2007).
      The Court of Federal Claims is a court of limited juris-
 diction; by statute, it may only resolve certain monetary
 claims against the United States. 28 U.S.C. § 1491. Plain-
 tiffs must identify a contract or a source of substantive law
 (such as a constitutional provision, federal statute, or
 agency regulation) that provides a right to money damages.
 § 1491(a)(1); see Todd v. United States, 386 F.3d 1091,
 1093–94 (Fed. Cir. 2004). The source of substantive law
 must be “money-mandating,” i.e., it must mandate compen-
 sation by the government. Smith v. United States, 709 F.3d
 1114, 1116 (Fed. Cir. 2013).
      The Court of Federal Claims properly determined that
 it lacks jurisdiction to address Mr. Myles’s claims attacking
 his conviction and sentencing. The Court of Federal
 Claims does not have jurisdiction to decide criminal claims.
 Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994).
 It similarly cannot review the judgments of federal district
 courts. Id. at 380. We therefore affirm the trial court’s
 determination that it lacks jurisdiction to review Mr.
 Myles’s collateral attack on his conviction.
      To the extent Mr. Myles pleaded a malicious prosecu-
 tion claim, that is a tort claim. See, e.g., Hernandez v.
 United States, 96 Fed. Cl. 195, 203–04 (2010) (describing a
 malicious prosecution claim as a tort claim). Such claims
 are expressly excluded from the Court of Federal Claims’
 jurisdiction. § 1491(a)(1) (excluding claims “sounding in
 tort” from Tucker Act jurisdiction); Hernandez, 96 Fed. Cl.
 at 203–04 (2010) (dismissing a malicious prosecution claim
 for lack of jurisdiction). We therefore agree with the trial
 court that it lacks jurisdiction to resolve this claim.
Case: 21-1758     Document: 24       Page: 6   Filed: 01/13/2022




 6                                                  MYLES   v. US



      We turn next to the trial court’s dismissal of
 Mr. Myles’s takings and breach of contract claims for fail-
 ure to state a claim. These are questions of law we review
 de novo. Creative Mgmt. Servs, 989 F.3d at 961. We agree
 with the trial court that these claims were properly dis-
 missed. First, as the trial court explained, “[w]hen prop-
 erty has been seized pursuant to the criminal laws . . . ,
 such deprivations are not ‘takings’ for which the owner is
 entitled to compensation.” Appx. D at 6 (quoting Acadia
 Tech., Inc. v. United States, 458 F.3d 1327, 1331 (Fed. Cir.
 2006)). Second, Mr. Myles’s unexplained references in his
 appeal brief to a “5th Amendment Takings Clause con-
 tract” and a “due process contract” do not plausibly allege
 the existence of a contract between the parties, a prerequi-
 site for Mr. Myles to be entitled to breach of contract dam-
 ages. See Appellant’s Br. 10–11; see, e.g., Bell/Heery v.
 United States, 739 F.3d 1324, 1326, 1334 (Fed. Cir. 2014)
 (affirming dismissal where the elements of a breach of con-
 tract claim were not plausibly alleged). We therefore af-
 firm the court’s dismissal of these claims for failure to state
 a claim.
                         CONCLUSION
     For these reasons, we affirm the decision of the Court
 of Federal Claims.
                         AFFIRMED
                             COSTS
 No costs.